DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 1/15/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16648287 in view of Athey (4299115).
Although the conflicting claims are not identical, they are not patentably distinct from each other because although claim 1 of patent application 16648287 does not recite, determine at least one of an estimate for an initial fat content of the food substance, for the ongoing heating procedure, and an estimate for a resulting fat content change for the food substance, ‘287 does compute a derivative signal that is indicative of a weight loss rate of the food substance.  Thus since both teach monitoring weight loss and since Athey teaches the monitored weight loss being a sum of vaporized moisture and rendered fat (col. 10 lines 60-62).  It would have been obvious to one of ordinary skill in the art to compute a characteristic value of the derivative signal as taught by ‘287 specific to weight loss, and based on this same weight loss, determine at least one of an estimate for an initial fat content of the food substance, for the ongoing heating procedure, and an estimate for a resulting fat content change for the food substance as taught by Athey (col. 10 lines 60-61; not finally desired; col. 10 lines 45-47 predetermined value), the motivation being controlled cooking cycles dictated by measured weight loss during cooking.
This is a provisional obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 7 and 9 the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements due to the phrase of claim 1 “determine at least one of an estimate for an initial fat content of the food substance, for the ongoing heating procedure, and an estimate for a resulting fat content change for the food substance” and claim 4 “at least one of heating temperature and heating time.  Phrases using “at least one of” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  Similarly with respect to claim 9 and the phrase “as one of”.
Claim 7 is rejected due to the phrase “an extreme value of a plot of a weight loss rate over an absolute weight loss”.  The phrase “an extreme value of a plot” renders the claim indefinite.  The term “extreme value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “extreme value of a plot”; it is unclear as to what degree of difference is encompassed by this phrase, if not an “extreme value” but an exceeding value.
The phrase “essentially, resulting in water loss” in claim 8 is rejected as it is unclear whether the limitations following the phrase are part of the claimed invention.
The phrase “moderate temperature rise” in claim 8 is rejected, as it is a relative term, which renders the claim indefinite.  The term “moderate temperature rise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “moderate”; it is unclear as to what degree of difference is encompassed by this phrase, if not “moderate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athey et al. (4299115).
Athey teaches a food processing apparatus, comprising: a food processing compartment for a food substance (col. 5 lines 66-67),
a heating unit (col. 5 lines 67-68) arranged to apply a heating procedure to the food substance (col. 5 lines 66-67; where arranged to apply is with respect to support; alternatively col. 5 lines 19-20), a weight sensor arranged to monitor the weight of the processed food substance (col. 5 lines 48-51), 
and a control device that is arranged to obtain weight information for the food substance (col. 5 lines 50-51),
compute a derivative signal (col. 5 lines 19-20; weight, rate of weight loss; col. 10 lines 44-47) that is indicative of a weight loss rate of the food substance (col. 10 lines 44-47), compute a characteristic value of the derivative signal (col. 10 lines 44-47; rate), and
in an initial stage of the heating procedure (col. 10 lines 43-45; during; initial relative any stage prior to power off), based on the characteristic value (col. 10 lines 45-47), determine at least one of an estimate for an initial fat content of the food substance (col. 10 lines 60-61; not finally desired; col. 10 lines 45-47 predetermined value), for the ongoing heating procedure (col. 10 lines 45-47; not finally desired), and an estimate for a resulting fat content change for the food substance (col. 10 lines 45-47).
The weight sensor is arranged to record a water loss of the food substance in the initial stage of the heating procedure (col. 10 lines 60-61; vaporized moisture), and wherein the control device is arranged to determine, based on the detected water loss (col. 10 lines 45-47), an estimate for a resulting fat loss (col. 10 lines 45-47; not predetermined value) and/or a current fat content (col. 10 lines 45-47; not predetermined value).
The control device is arranged to control the ongoing heating procedure in consideration of the computed estimate (col. 10 lines 45-47; not predetermined value).
The control device is arranged to control at least one of heating temperature (col. 10 lines 41-42; cooking temp; temp. with/without power) and heating time (col. 10 lines 23-25; cooking cycle; relative power).

The control device is coupled with a correlation database (col. 4 lines 60-67; col. 8 lines 18-21; col. 9 lines 12-13; proper weight range), wherein an empirical correlation (col. 10 lines 45-47) between the characteristic value and the estimated fat content change or fat content is provided by the database (col. 4 lines 60-67; col. 8 lines 18-21; col. 9 lines 12-13; proper weight range).
The characteristic value is at least one of:
a maximum weight loss rate in the initial stage of the heating procedure (col. 10 lines 45-47), a product of a maximum weight loss rate and an absolute weight loss in the initial stage of the heating procedure (col. 10 lines 60-61), a value of an absolute weight loss in the initial stage of the heating procedure (col. 10 lines 45-47), where a maximum weight loss rate is present (col. 10 lines 45-47), or an integral of a portion of a plot of a weight loss rate over an absolute loss rate (col. 8 lines 18-20).
In the initial stage of the heating procedure only a moderate temperature rise in the food product is induced essentially, resulting in a water loss (col. 10 lines 45-47: any temperature rise; prior to power on vs immediately after power on).
Further comprising a user interface (col. 8 lines 13-17; fig. 1), wherein the control device is supplied with food type information through the user interface (col. 8 lines 13-17), and wherein the determination of the estimated fat content change or fat content is computed in consideration of a selected food type (col. 8 lines 13-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Athey et al. (4299115) in view of Smith (4338911).
Athey teaches controlled cooking microwave ovens and thus one of ordinary skill in the art would have been motivated to look to the art of microwave cooking apparatus.
Athey teaches a microwave cooking device, including standard type’s microwave ovens (col. 5 lines 65-68).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of microwave oven, such as in the instant case combination convection microwave oven as taught by Smith and standard in the art thus providing the advantage more efficiently cooking since the microwave energy is absorbed more efficiently if moisture is removed from the exterior surface of the food such as by convection as taught by Smith (col. 7 lines 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a ventilation unit as taught by Smith (col. 5 lines 60-61 thus providing the advantage more efficiently cooking since the microwave energy is absorbed more efficiently if moisture is removed from the exterior surface of the food such as by convection as taught by Smith (col. 7 lines 39-41) by providing means for controlling humidity in the cabinet and means to remove vapor and smoke from the interior of the cabinet to facilitate browning outer surfaces of food products and to maintain the cooking compartment relatively clean and free of odor.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an air flow temperature sensor as taught by Smith (col. 6 lines 49-53) since Athey teaches controlled cooking with heating elements, since Smith teaches a same controlled cooking and heating elements and achieving the advantage of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4767629; 4595827; 4398835 computer controlled cooking comprising weighing device
3916670 fat content analysis of meat

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792